 


110 HR 4307 IH: Consumer Freedom of Choice in Cable Act
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4307 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mrs. Blackburn (for herself, Mr. Towns, Mr. Butterfield, Mr. Sali, and Mr. Barton of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Communications Act of 1934, and increase consumer freedom of choice in the video marketplace. 
 
 
1.Short titleThis Act may be cited as the Consumer Freedom of Choice in Cable Act. 
2.Repeal of 70/70 RuleSection 612 of the Communications Act of 1934 (47 U.S.C. 532) is amended— 
(1)by striking subsection (g); 
(2)in subsection (j)(1), by striking subsection (h) and inserting subsection (g); and 
(3)by redesignating subsections (h), (i), and (j) as subsections (g), (h), and (i), respectively.  
 
